Mr. Justice Niehaus delivered the opinion of the court. 6. Trial, § 276*—when interrogatories as to rental value of land erroneous. In an action by a lessee to recover for breach of the condition of a lease, where the breach assigned is that plaintiff was prevented from taking possession of the demised premises by the fact that another was in possession under an alleged prior lease from defendant, and where plaintiff’s lease reserved the right to enter upon the demised premises to lay tracks and to mine silica, and that plaintiff should exonerate defendant from liability for damages in case the rights reserved should be exercised, interrogatories to the jury as to the rental value of the land not incorporating such reserved rights as elements of value, held erroneous. 7. Landlord and tenant, § 191*—when evidence as to rental value of house as distinct from land inadmissible. It is error to permit the jury to consider evidence of the rental value of a house apart from the rental value of a tract of land on which the house is situated, in computing the rental value of the premises occupied in estimating damages for breach of an implied covenant of possession and quiet enjoyment. 8. Instructions, § 104*—when instruction as to amount of recovery erroneous. An instruction that if certain facts are found the jury should find for plaintiff, “in such damages as it is proved under the instructions in this case he has suffered,” is erroneous where no other instruction is given laying down a correct measure of damages.